IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 288
                                         :
REAPPOINTMENTS TO THE                    : APPELLATE COURT RULES DOCKET
APPELLATE COURT PROCEDURAL               :
RULES COMMITTEE                          :




                                      ORDER

PER CURIAM
         AND NOW, this 25th day of June, 2020, the Honorable Anne E. Lazarus,

Philadelphia, the Honorable J. Andrew Crompton, Dauphin County, Ruxandra M.

Laidacker, Esquire, Philadelphia, and Neil T. O’Donnell, Esquire, Luzerne County, are

hereby reappointed as members of the Appellate Court Procedural Rules Committee for

a term of three years, commencing July 1, 2020.